Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Pre-Appeal Brief Conference Request
In response to Applicant’s pre-appeal brief request filed on 12/9/2021, a conference has been conducted with the conclusion that the Sept 9, 2020 Final Rejection Office Action be withdrawn, and replaced by the current new Office Action. In virtue of this communication, claims 1-17 are currently pending in the instant application. 
In response to Applicant’s Remarks for the previous Office Actions, Examiner has searched and found new reference Kim (US 20160043761 A1), along with previously applied reference Ryu, to render the amended and traversed claims obvious.

Claim Objection
Claims 1-10 (filed on 6/11/2021) are objected to as claim 1 language recites "... a terminal circuit, capable of being coupled to the multi-drop bus ...". The language renders the claims indefinite because it is unclear whether the limitations following the term “capable of” are part of the claimed invention. Applicant can consider applying the term "configured to” instead.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu; Jee-youl (US 20080170052 A1, made of record in the IDS submitted on 3/3/2020, equivalently Publication of US8279206B2) in view of Kim; Sung-Ha et al. (US 20160043761 A1)
As to claim 1, Ryu discloses a source driver for driving a display panel, configured to be coupled to a timing controller via at least one transmission line of a multi-drop bus ([0035] ... FIG. 4 is a block diagram showing a structure of a flat panel display according to an aspect of the present invention. The flat panel display includes a display panel 240, a gate driver 220, a data driver 230, and a controller 210. Gate lines and data lines are arranged to intersect each other on the display panel 240. The gate driver 220 sequentially applies a scan signal to gate wirings of the display panel 240. The data driver 230 applies image signals DATA [+,−] to data wirings of the display panel 240. The controller 210 applies the image signals DATA [+,−] from an external graphic controller (not shown) to the data driver 230, and applies a control signal CS21 to the gate driver 220 and the data driver 230 in order to control a drive timing), 
the source driver comprising: a source driving circuit, configured to drive the display panel ([0035] ... FIG. 4 is a block diagram showing a structure of a flat panel display according to an aspect of the present invention. The flat panel display includes a display panel 240, a gate driver 220, a data driver 230, and a controller 210); and 
a terminal circuit, capable of (to proceed with execution, temporarily interpreted as “configured to”. Please see Claim Objection section above) being coupled to the multi-drop bus and the source driving circuit, configured to provide an adjustable resistance ([0053-54] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n. The n switches M1, M2, M3, . . . , Mn are connected between a first power line VDD and a second power line GND or VSS. .... 
As shown, the number n of switches Mn indicates a digital bit number (N) of a control signal (a bit number of a digital control signal) to control the programmable compensation circuit 335. When the programmable compensation circuit 335 operates with 8 bits, the n becomes 8. Hereinafter, it is assumed that the programmable compensation circuit 335 operates by an 8-bit control signal. However, any number may be used in other aspects). 
Ryu does not directly teach a setting command that the adjustable resistance is set in response to. 
However, in a pertinent field of endeavor, Kim teaches a signal transmitting and receiving circuit (Fig. 4) that is applicable to a display device (Fig. 2 [0046] ... electronic device 120 may be a display device) with adjustable resistance ([0066] ... the termination resistance circuit 220 may have an adjustable resistance value) wherein the adjustable resistance is set in response to a setting command ([0127] Referring to FIG. 10, in operation S110 the receiving circuit may receive a signal reception preparation command PREP) as represented by a bus signal being transmitted on the multi-drop bus and received from the timing controller during a setting period ([0129] Still referring to FIG. 10, in operation S120, the termination resistance circuit 220 may be connected between the first transmission route 211 and the second transmission route 212). 
The combination of Ryu and Kim continues to teach wherein during a transfer period of the bus signal, the terminal circuit is configured to provide the adjustable resistance according to the setting command (Kim Fig. 10  [0131] In operation S130, the resistance value of the termination resistance circuit 220 may be adjusted.
Ryu [0059] FIGS. 8A through 8D are views to illustrate an operation of the programmable compensation circuit shown in FIG. 7. First, FIG. 8A shows an alternating current equivalent circuit when 8-bit control signal (D8, D7, . . . , D1) inputted to the programmable compensation circuit are (0,0, . . . ,1) ...), and the source driving circuit is configured to receive video data, as represented by the bus signal, from the timing controller (Ryu Figs. 4-7). 
It would have been obvious at the time of invention to incorporate Kim’s operation steps into Ryu’s source driver for driving a display, to ensure the resistance value adjustment is performed AFTER the setting command is received. 

As to claim 2, Kim further discloses the source driver according to claim 1, wherein the
setting period being used for setting the adjustable resistance according to the
setting command is before the transfer period being used for transmitting the
video data (Fig. 10: operation S130 is performed before operation S140). 

As to claim 3, Kim further discloses the source driver according to claim 2, wherein the terminal circuit is configured to stop providing the adjustable resistance after the transfer period (Fig. 10: as an option, operation ends after Steps S130 and S140)

As to claim 4, Ryu discloses the source driver according to claim 2, wherein the terminal circuit is configured to continually provide a terminal resistor with the adjustable resistance after the transfer period (Fig. 10: as an option, operation steps S110-S140 can be restarted and/or repeated)

As to claim 5, Ryu further discloses the source driver according to claim 1, wherein the adjustable resistance is set for impedance matching on the multi-drop bus ([0048-51] ... as shown in FIG. 6, in order to transmit one data group of the image data signals DATA [+,−], a differential transmission line arrangement, namely, first and second wirings W11 and W21, is provided between the controller 310
[0052] Since the programmable compensation circuit 335 is connected to the termination resistor Rt in parallel, an exact or improved impedance matching is realized with a differential (or varying) impedance value by the first and second wirings W11 and W21 coupled with the data driving circuit 332).

As to claim 6, Ryu further discloses the source driver according to claim 1, wherein the adjustable resistance is set to different values depending upon resistances of the at least one transmission line and at least one other transmission line of the multi-drop bus ([0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). 

As to claim 7, Ryu and Kim further discloses the source driver according to claim 1, wherein the source driving circuit further comprises: a receiving circuit (Ryu Fig. 4 display panel 240), configured to receive the setting command, which is represented by the bus signal and transmitted via the multi-drop bus during the setting period (Claim 1 Office Action explains the preceding limitation), wherein the receiving circuit is configured to receive the video data as represented by the bus signal and transmitted via the multi-drop bus during the transfer period (Ryu [0035] ... FIG. 4 is a block diagram showing a structure of a flat panel display according to an aspect of the present invention. The flat panel display includes a display panel 240, a gate driver 220, a data driver 230, and a controller 210. Gate lines and data lines are arranged to intersect each other on the display panel 240. The gate driver 220 sequentially applies a scan signal to gate wirings of the display panel 240. The data driver 230 applies image signals DATA [+,−] to data wirings of the display panel 240. The controller 210 applies the image signals DATA [+,−] from an external graphic controller (not shown) to the data driver 230, and applies a control signal CS21 to the gate driver 220 and the data driver 230 in order to control a drive timing), and the setting period and the transfer period are within a frame period (Ryu [0041] A programmable compensation circuit 235 is installed at input terminals of each data driving circuit 232. As shown, the data driving circuit 232 receives the image signals DATA[+,−] from the controller 210. A differential impedance from the controller 210 to the data driving circuit 232 and an impedance of the data driving circuit 232 are matched so that the image signals DATA [+,−] from the controller 210 are supplied easily); and a driving signal generator, configured to output a plurality of source driving signals according to the video data (As shown in Ryu Fig. 4). 

As to claim 8, Ryu and Kim further disclose the source driver according to claim 1, wherein the terminal circuit comprises: a plurality of resistors having different resistances; and a selection circuit, configured to select some of the resistors (Ryu [0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). ) according to the setting command (Kim [0127] FIG. 10, in operation S110 ). 

As to claim 9, Ryu and Kim further disclose the source driver according to claim 1, wherein the setting command is inserted in the bus signal being received from the timing controller by the source driving circuit, and the bus signal includes video data (Ryu Figs. 4-7. [0035] .... FIG. 4 is a block diagram showing a structure of a flat panel display according to an aspect of the present invention. The flat panel display includes a display panel 240, a gate driver 220, a data driver 230, and a controller 210. Gate lines and data lines are arranged to intersect each other on the display panel 240. The gate driver 220 sequentially applies a scan signal to gate wirings of the display panel 240. The data driver 230 applies image signals DATA [+,−] to data wirings of the display panel 240. The controller 210 applies the image signals DATA [+,−] from an external graphic controller (not shown) to the data driver 230, and applies a control signal CS21 to the gate driver 220 and the data driver 230 in order to control a drive timing. 
Ryu [0043] FIG. 5 is a detailed view showing the controller and the data driver shown in FIG. 4. FIG. 6 is a block diagram showing a differential signaling system according to an aspect of the present invention. Namely, FIG. 6 is a view illustrating a signal transmission method between the controller and the data driver shown in FIG. 5. FIG. 7 is a detailed circuitry diagram of the programmable compensation circuit of FIG. 4.
See also Kim Fig. 10). 

As to claim 10, Ryu and Kim further disclose the source driver according to claim 1, wherein the adjustable resistance is set, by the setting command, with one of a plurality of resistances (Ryu [0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n) ). 

As to claim 11, Ryu and Kim disclose a setting method applied to a source driver, wherein the source driver is configured to drive a display panel, and the method comprises steps of: setting an adjustable resistance, which is coupled between a transmission line and a source driving circuit, in response to a setting command, wherein the setting command is represented by a bus signal during a setting period; receiving video data, as represented by the bus signal, from a timing controller during a transfer period after a setting period; and providing the adjustable resistance according to the setting command 
during the transfer period (Ryu and Kim teach a source driver in claim 1 performing the method of current claim as explained in claim 1 Office Action. The limitation of the current claim is thus rendered obvious for similar reason as explained in claim 1 Office Action. The motivation to combine Ryu and Kim applied in claim 1 is also applicable to the current claim). 

As to claim 12, Ryu further discloses the setting method according to claim 11, wherein the adjustable resistance is set for impedance matching with the transmission line and another transmission line, which are coupled to the timing controller ([0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). 

As to claim 13, Ryu further discloses the setting method according to claim 11, wherein the adjustable resistance is set to different values depending upon resistances of the transmission line and the another transmission line, wherein the transmission line and the another transmission are coupled to the timing controller, and the resistances of the transmission line and the another transmission line are different ([0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). 

As to claim 14, Ryu and Kim disclose a source driver for driving a display panel, comprising:  a source driving circuit; and a terminal circuit, configured to be 
 coupled to a transmission line of a multi-drop bus and the source driving circuit, wherein the terminal circuit is configured to provide an adjustable resistance, being set in response to a setting command represented by a bus signal transmitted on the multi-drop bus, during a first period (The preceding limitation is similar to that of claim 1, it is thus rejected with similar rationale as explained in claim 1 Office Action, with Kim’s Fig. 10 operation S120 period being equivalent to the claimed first period), and stop providing the adjustable resistance during a second period (
The preceding limitation is similar to that of claim 3, it is thus rejected with similar rationale as explained in claim 3 Office Action, with Kim’s Fig. 10 operation S140 period being equivalent to the claimed second period), wherein the first period comprises a transfer period during which video data, as represented by the bus signal, is received by the source driving circuit (Ryu [0035] ...  FIG. 4 is a block diagram showing a structure of a flat panel display according to an aspect of the present invention. The flat panel display includes a display panel 240, a gate driver 220, a data driver 230, and a controller 210. Gate lines and data lines are arranged to intersect each other on the display panel 240. The gate driver 220 sequentially applies a scan signal to gate wirings of the display panel 240. The data driver 230 applies image signals DATA [+,−] to data wirings of the display panel 240. The controller 210 applies the image signals DATA [+,−] from an external graphic controller (not shown) to the data driver 230, and applies a control signal CS21 to the gate driver 220 and the data driver 230 in order to control a drive timing. The motivation to combine Ryu and Kim applied in claim 1 is also applicable to the current claim). 

As to claim 15, Ryu further discloses the setting method according to claim 14, wherein the adjustable resistance is set to different values depending upon resistances of the transmission line and at least one other transmission line on the multi-drop bus ([0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). 

As to claim 16, Ryu further discloses the setting method according to claim 14, wherein the setting command is inserted in the bus signal which includes the video data (Figs. 4-7. [0035] .... FIG. 4 is a block diagram showing a structure of a flat panel display according to an aspect of the present invention. The flat panel display includes a display panel 240, a gate driver 220, a data driver 230, and a controller 210. Gate lines and data lines are arranged to intersect each other on the display panel 240. The gate driver 220 sequentially applies a scan signal to gate wirings of the display panel 240. The data driver 230 applies image signals DATA [+,−] to data wirings of the display panel 240. The controller 210 applies the image signals DATA [+,−] from an external graphic controller (not shown) to the data driver 230, and applies a control signal CS21 to the gate driver 220 and the data driver 230 in order to control a drive timing. 
[0043] FIG. 5 is a detailed view showing the controller and the data driver shown in FIG. 4. FIG. 6 is a block diagram showing a differential signaling system according to an aspect of the present invention. Namely, FIG. 6 is a view illustrating a signal transmission method between the controller and the data driver shown in FIG. 5. FIG. 7 is a detailed circuitry diagram of the programmable compensation circuit of FIG. 4). 

As to claim 17, Ryu and Kim further disclose the setting method according to claim 14, wherein the adjustable resistance is set, by the setting command (Kim Fig. 10, operation S110), with one of a plurality of resistances (Ryu [0053] A structure of the programmable compensation circuit 335 will be explained referring to FIG. 7. With reference to FIG. 7, the programmable compensation circuit 335 includes n switches M1, M2, M3, . . . , Mn; first n resistors R11, R12, R13, . . . , R1n; and second n resistors R21, R22, R23, . . . , R2n). ).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621